Title: To John Adams from Rev. Samuel Deane, 2 December 1823
From: Deane, Rev. Samuel
To: Adams, John


				
					Dear Sir.
					Scituate. Dec. 2d: 1823.
				
				I send you a copy of my Table of the of the Otis Family, agreeably to your request. I have searched records, and made enquiries with some diligence, in order to make the early generations correct; which I believe I have accomplish’d. The principal value of this Table, arises from the circumstance, of its rescuing from forgetfulness, the early genealogy, which, probably, would have been irrecoverable, in a few years. In this respect, it is a scrap of History: and worth preserving: but merely as a Catalogue of names, it would be as uninteresting to a stranger, as the 10th. Chap. of Nehemiah. To you Sir, it may be made valuable, by your own reminiscences. I have invented a form, which may be printed as a pamphlet, carried on to any number of generation, and contain a history of each individual, and easily traced, as I think, by means of the letters prefix’d to the names.I am with great respect— / Sir / your obedient servant
				
					Samuel Deane.
				
				
			